Citation Nr: 0411859	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  03-23 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to death pension benefits.


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel




INTRODUCTION

The veteran had verified recognized guerrilla service from 
January 1945 to March 1945.  He died in May 1986.  The 
appellant is claiming Department of Veterans Affairs (VA) 
benefits as the veteran's widow. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision by a VA Regional 
Office (RO).  A notice of disagreement was received in March 
2003, a statement of the case was issued in July 2003, and a 
substantive appeal was received in August 2003.  The Board 
therefore has appellate jurisdiction.  See generally 38 
U.S.C.A. § 7105 (West 2002). 


FINDINGS OF FACT

1.  The veteran died in May 1986; the death certificate lists 
the cause of death as cardiorespiratory arrest due to CVA 
hemorrhage and chronic hypertension.  

2.  Cardiovascular disease, to include cardiovascular 
accident hemorrhage and hypertension, was not manifested in 
service or for many years thereafter, nor was such 
cardiovascular disease otherwise related to service.

3.  At the time of the veteran's death, service connection 
had not been established for any disability, nor was there a 
claim pending.

4.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death.  

5.  The veteran had service in the recognized guerillas prior 
to July 1, 1946; the veteran had no other recognized active 
duty service.


CONCLUSIONS OF LAW

1.  Cardiovascular disease, to include CVA hemorrhage and 
hypertension, was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to have 
been incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309, 3.312(a) (2003).  

2.  The veteran's service does not constitute active duty 
service for purposes of VA nonservice-connected death pension 
benefits.  38 U.S.C.A. §§ 101(2), 107, 1521, 1541 (West 
2002); 38 C.F.R. §§ 3.1, 3.3, 3.6 (2003); Sabonis v. Brown, 6 
Vet. App. 426 (1994). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims file, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in a October 2002 
RO letter, a November 2003 RO letter, the November 2002 
rating decision, and the June 2003 statement of the case have 
collectively informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the October 2002 and November 2003 
letters,  the appellant was advised of the types of evidence 
VA would assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided notice under VCCA to the claimant in October 2002, 
prior to the RO's decision to deny the claim in November 2002 
as anticipated by the recent court holding.  In other words, 
the VCAA notice timely. 
  
Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service  records, a death 
certificate and a hospital record.  The appellant 
specifically indicated there was no other evidence necessary 
to provide on the December 2003 VA Form 21-4142.  Under these 
circumstances of this particular case, no further action is 
necessary to assist the appellant with the claims.

Criteria and Analysis

Service Connection for the Cause of the Veteran's Death

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  

For a service-connected disability to be considered the 
principal or primary cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause, 
or be etiologically related thereto.  38 C.F.R. §  3.312(b).  
In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as cardiovascular 
disease, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran died in May 1986.  The certificate of death lists 
the cause of death as cardioresperatory arrest caused by CVA 
hemorrhage and chronic hypertension.  At the time of the 
veteran's death, service connection had not been established 
for any disability, nor was there a claim pending.  

A medical certificate from President Ramon Magsaysay Memorial 
Hospital indicates the veteran was hospitalized in May of 
1986 for cardiorespiratory arrest, cerebrovascular accident 
hemorrhage and chronic hypertension and died later the same 
day.   

Service medical records consisting of the veteran's sworn 
processing "Affidavit for Philippine Army Personnel" dated 
in January 1946 showed that he stated that he sustained no 
illnesses or injuries during his military service.  The 
veteran's discharge report from the Philippine Army dated in 
January 1946 showed that the veteran stated that he sustained 
no "wounds" or sicknesses during his recognized military 
service and he was in "good" physical condition at the time 
of his discharge.  

There is no evidence in the record of any injury, illnesses 
or disease prior to the day of the veteran's death.  There is 
no evidence that the veteran suffered from cardiovascular 
disease in-service.  There is no evidence that the veteran's 
cardiovascular disease was any way related to service other 
than the appellant's contention.  The appellant was notified 
in the October 2002 letter what evidence was needed to 
establish service connection.  In December 2003 the appellant 
indicated she had nothing further to provide.

The Board sympathizes with the appellant and acknowledges the 
veteran's honorable service and war experience.  However, 
based on the record the Board is compelled to find that the 
preponderance of the evidence is against the appellant's 
claim that the veteran's active duty service substantially or 
materially contributed to the cause of his death.  In making 
this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable 
determination.  
 
Non-Service-Connected Death Pension

In order to establish basic eligibility for VA pension 
benefits, it is required, in part, that the claimant have 
active military, naval or air service.  See 38 U.S.C.A. 
§§ 101(2), (24), 1521(a); 38 C.F.R. §§ 3.1, 3.6.  The term 
"veteran" is defined as a person who served in the active 
military, naval, or air service, and who was discharged or 
released there from under conditions other than dishonorable.  
38 U.S.C.A. § 101(2).  "Active military, naval, and air 
service" includes active duty.  "Active duty" is defined 
as full-time duty in the Armed Forces.  38 C.F.R. § 3.6(a), 
(b).  "Armed Forces" consists of the United States Army, 
Navy, Marine Corps, Air Force, and Coast Guard, including 
their Reserve components.  38 C.F.R. § 3.1.

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person in the Armed Forces 
except benefits under contracts of the National Service Life 
Insurance entered into before February 18, 1946, chapter 10 
of title 37 and chapters 11, 13 (except section 412(a)), and 
23 of this title.  38 U.S.C.A. § 107; 38 C.F.R. § 3.8.

The appellant's spouse had service in the recognized 
guerillas, prior to July 1, 1946.  Benefits payable on the 
basis of such service are limited to those explicitly listed 
in 38 U.S.C.A. § 107; 38 C.F.R. § 3.8.  Pension benefits are 
provided for under chapter 15 of 38 U.S.C.A.  According to 
the applicable law and regulations, benefits are not payable 
under chapter 15 to members of the Philippine Commonwealth 
Army, including guerilla service, serving before July 1, 
1946.  Such service does not meet the requirements for non-
service-connected pension.  As the veteran had no other 
recognized service, it is apparent that favorable action in 
connection with the appellant's claim for non-service-
connected death pension benefits is not in order.


ORDER

The appeal is denied as to both issues.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



